DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/235,230 filed on 12/28/2018.

Claims Status
2.	This office action is based upon claims received on 07/16/2021, which replace all prior submitted versions of the claims.
- Claims 1-20 submitted 12/28/2018 were restricted.
- Claims 8-14, 15-20 were elected by applicant.
- Claims 1-7 are marked canceled.
- Claims 8-14, 15-20 are appending.
- Claims 8, 9, 14, 15, 16 are rejected.
- Claims 10-13, 17-20 are objected.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments/Remarks
4.           Applicant's remarks/arguments, see page 07-11 filed 07/16/2021, with respect to the REMARKS - CONCLUSION, have been acknowledged. 

Claim Rejection Under 35 U.S.C. § 103, have been acknowledged and have been considered, but they are not persuasive in view of the grounds of rejection presented in this office action as referenced below.  
	The previous office action presented 35 U.S.C. 103 rejections of independent Claims 8, 15, as being unpatentable over Singh et. al (US-20160191374-A1) referenced hereafter as "Singh" in view of Brissette et. al (US-20190356599-A1) referenced hereafter as " Brissette ".

6.	Applicant in its remarks indicates: utilizing Claim 8 as an example to represent similar features in Claims 15 (See Page 10 ln 25), indicates: 
A.	See Page 8 (lines 4-7): “The applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant's claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the applied references to arrive at the claimed features”. 
B.	See Page 10 (lines 12-19): that “Singh do not teach or suggest "receiving, by an access node of an access network, interface status information of a first PE device of a plurality of PE devices, wherein the interface status information includes information specifying status of a customer-facing interface for a first layer 2 (L2) circuit that connects the first PE device and the access node, wherein the access node is multi-homed to the plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment," as recited in claim 8.”
C.	See Page 10 (line 21-25): that “Brisette do not teach or suggest "receiving, by an access node of an access network, interface status information of a first PE device of a plurality of PE devices, wherein the interface status information includes information specifying status of a customer-facing 

7.	In response to item A above, the examiner respectfully contends as presented below via examiner’s responses to item B (above), item C (above), and furthermore the disclosures of Singh and Brissette as combined in the  35 U.S.C. 103 rejection of  Claims 8, that Singh in view of Brissette continues to reveal each and every feature of Claim 8.  The examiner refers applicant to the responses below.

8.	In response to item B, the examiner respectfully contends that the features and limitations of Claim 8, are disclosed as presented under USC 103 via a combination of the Singh and Brissette references, and that applicant’s arguments are directed against Singh individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of applicant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  
As presented below, the features of Claim 8 disclosed and rejected as follows: 
Singh teaches: A method comprising: 
receiving, by a node of a network, interface status information of a first provider edge (PE) [[PE]] device of a plurality of PE devices, wherein the interface status information includes information specifying status of a customer-facing interface for a first layer 2 (L2) circuit that connects the first PE device and the node (Singh – See FIG.1, FIG. 3, ¶0039 (lines 1-2) CE routers 8 .. multi- and/or singly -homed to one or more of PE routers 10; ¶0013 (ln 1-10), ¶0056 (lines 13-19), ¶0057 (lines 1-17), ¶0085 (lines 2-13).. network link 16D is unavailable due to or from any type of tunnel failure.. PE router 10A unable to forward data from CE router/Layer 2 switch 8B (NOTE: or node 8B) to the core network through to PE router 10D; PE router 10A configured to send a LACP OOS message (a link aggregation control protocol ( LACP) out-of-service (OOS) message) to CE router/Layer 2 switch 8B (or node 8B) in response to detecting a core network link failure 16D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A.. in response, CE router /Layer 2 switch 8B removes PE router 10A from the lag, and instead diverts traffic to other working PE router 10B and PE router 10C  (NOTE: Status of customer facing L2 circuit)); 
Which the examiner respectfully contends and notes discloses: A CE router/L2 or node 8B which receives a LACP OOS (out-of-service) message with status of PE device 10A being unable forward data from the CE router 8B received at the PE device 10A on to core PE 10D, where FIG.3 and cited sections of Singh disclose CE router 8B is multi-homed to PE routers 10 A, 10 B, 10 C, or disclosed as recited is “receiving, by a node of a network (CE node 8B in network 6B), interface status information of a first provider edge (PE) [[PE]] (LACP OOS indicates status of PE being unable to forward data received from node 8B) device of a plurality of PE devices”,
furthermore the examiner respectfully contends that, since Singh discloses: that the PE device 10 A is specifically configured to send the LACP OOS message to the CE node when a failure is detected on 16D, and that the message instructs the CE to no longer send data to PE router 10A since the PE router 10A will not be able to forward any data received from CE router /Layer 2 switch 8B (or in other words received from CE or customer side or ports), and as a result of the message the CE node removes the PE router 10A from the lag, disclosed is: wherein the interface status information includes information specifying status of a customer-facing interface for a first layer 2 (L2) circuit that connects the first PE device and the node.  To further elaborate and reiterate, the LACP OOS message discloses the interface status information, where the LACP OOS provides the status of the inability of PE to forward at data received from the CE node 8B or the inability of customer facing interface or ports of the PE device to forward any received data from CE node 8B, and furthermore, since or that the LACP message specifically contains instructions for CE node 8B to remove the PE router 10A from the lag, and to not send messages through PE 10A or the inability/failure of PE 10A to forward messages received from node 8B on the customer facing interfaces of the PE 10A, and furthermore remove PE 10A from the lag, further disclosed is wherein the interface status information includes information specifying status of a customer-facing interface (the inability/failure of PE 10A to forward messages received from node 8B on the customer facing interfaces of the PE 10A) for a first layer 2 (L2) circuit that connects the first PE device and the node.  Singh in FIG. 1, FIG. 3 and ¶0033 discloses that the PE devices constitute an EVI for the EVPN included on service provider network 12, which provides transparent L2 connections to the Ethernet segment 14 which includes circuit 16G connecting CE router 8B, and discloses a first layer 2 (L2) circuit that connects the first PE device and the node.
	Furthermore, while as disclosed above Singh furthermore also discloses: wherein the node is multi-homed to the plurality of PE (¶0039 (lines 1-2) CE node 8B is multi homed to PE devices ) configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the node over the Ethernet segment (FIG. 1, FIG. 3 and ¶0033 see above), 
and while Singh also discloses that CE node/router 8B is a node of a customer network or a node of a network, but however Singh does not appear to explicitly disclose or strongly suggest that CE node 8B is an access node of an access network,
 thus emphasizing  an access node and an access network portions of the limitation (italicized) in the subject claim limitation, Singh does not appear to explicitly disclose or strongly suggest: An access node of an access network that is multi-homed to a plurality of PE 
wherein the access node is multi-homed to the plurality of PE 
 An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices (Brissette – See FIG. 2 shows access network node 232 multi homed to core edge nodes 222 & 238; FIG. 3: shows access nodes 343 and 344 both multi homed to PE nodes 360 and 365),
Which the examiner respectfully contends and notes discloses: access network node 232 multi homed to core edge nodes 222 & 238 or access nodes 343 and 344 both multi homed to PE nodes 360 and 365 ;
Brissette further discloses: wherein the access node is multi-homed to the plurality of PE (Brissette – See FIG. 2 shows access network node 232 multi-homed to core edge nodes 222 & 238; FIG. 3: shows access nodes 343 and 344 both multi-homed to PE nodes 360 and 365; ¶0026 (lines1-7): a network device (or network) is multi-homed to a group of two or more core edge nodes, with all (or at least, more than one) of the core edge nodes belonging to such a redundancy group forwarding network traffic to/from the multi-homed network device (or network) for a given VLAN (at least with regard to known unicast traffic(NOTE: Multi-homed configuration between AN and PE devices); FIG. 2 & ¶0035 (lines 1-9 ) Core network 200 employs Ethernet VPN (EVPN) facilitating network communications in core network 220 and access networks 210 and 215 (e.g., a VPN between edge node 250 and 260) supporting Layer 2 VPN services (NOTE: EVPN connecting PE devices); ¶0036 (lines 10-19) Access nodes facilitate Ethernet packet tunneling via EVPN to allow end to end CE to CE connections; ¶0043 (lines 16-20) network paths 380 and 390 provide connectivity for one Ethernet Segment, and network communications paths 382 and 392 provide connectivity for another Ethernet Segment (NOTE: EVPN instance reachable by Ethernet segments connecting PE to AN); 
access nodes in access network multi-homed to a core network edge node or PE device, where core network implements EVPN facilitating L2 Ethernet communication between two separate access networks connected to EVPN via Ethernet segments;
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with teachings of Brissette, since it enables performing intentional blocking to prevent loops in the ethernet segment including provider edge node and access nodes performing access network protocol, thus facilitating bisection of bridged virtual private networks (VPNs) (Brissette  – ¶0046).

9.	In further response referencing applicant’s remarks in Item A, that “there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the applied references to arrive at the claimed features”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

10.	In response to item C, examiner respectfully notes and contends that Applicant’s arguments appear to be directed against the Brissette reference individually, when the rejection relies on the combination with Singh to disclose the subject feature, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of applicant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In 
Therefore, based upon examiner’s responses to applicant’s remarks Item A, Item B, and Item C as addressed herein above, the Examiner respectfully contends that the disclosures of Singh in view of Brissette continues to read upon and discloses the limitations recited in Claim 8, and as such, Claim 8 continues to be rejected as presented in this office action by Singh in view of Brissette.  The examiner respectfully contends that the rationale for the rejection of Claim 8 also applies to Claim 15, which recites similar and parallel features to claim 8, as also noted by applicant (See Page 10 ln 25). 
The rejection has been revised and set forth below according to the amended claims (see Office Action).
11.	Applicant's remarks/arguments, page 10 (lines 28-29) filed 07/16/2021, with respect to the dependent claims, that “The dependent claims incorporate the requirements of the respective independent claims and are likewise patentable” have been acknowledged and have been considered, but are not persuasive at least by virtue of their dependence from associated independent claims 8 and 15. The office action presents appropriate 35 U.S.C. § 103 rejections addressing individual dependent claims as follows and as applicable.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

13.	Claims 8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et. al (US-20160191374-A1) referenced hereafter as "Singh" in view of Brissette et. al (US-20190356599-A1) referenced hereafter as " Brissette ".

Regarding Claim 8 (Currently Amended), Singh teaches: A method comprising: 
receiving, by a node of a network, interface status information of a first provider edge (PE)  [[PE]] device of a plurality of PE devices, wherein the interface status information includes information specifying status of a customer-facing interface for a first layer 2 (L2) circuit that connects the first PE device and the node (Singh – See FIG. 3 & ¶0056 (lines 13-19) PE router 10A unable to forward data from CE router/Layer 2 switch 8B (NOTE: or node 8B) to the core network through PE router 10D; ¶0057 (lines 1-17) PE router 10A configured to send a LACP OOS message to CE router/Layer 2 switch 8B (or node 8B) in response to detecting a core network link failure 16D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A (NOTE: Status of customer facing L2 circuit); NOTE: CE router/L2 or node 8B receives message with status of PE device 10A, being unable forward to core PE device 10D, as well as provides interface status for customer facing L2 circuit between node 8B and PE device 10A),
determining, by the node and in response to receiving the interface status information of the first PE device, that the customer-facing interface for the first L2 circuit as having a down status (Singh - ¶0057 (lines 1-17) PE router 10A configured to send a LACP OOS message to CE router/Layer 2 switch 8B in response to detecting a core network link failure 16 D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A; NOTE: CE router/L2 or node 8B receives LACP OOS message from PE device 10A indicating core network failure and instructing to no longer send data to PE router 10A – or Status of 16G between PE 10A and node 8A is down);
and updating the node to send traffic on a second L2 circuit that connects a second PE device of the plurality of PE devices (Singh -¶0057 (lines 10-15) In response to LACP OOS message from PE router 10A,  CE router/Layer 2 switch or node 8B removes PE router 10A from the lag and diverts traffic to other working MH PEs 10B, 10C  of Ethernet segment 14; NOTE – Node 8B updates node to send traffic on a second L2 circuit to a second PE out of a plurality of PE devices).
Singh Does not appear to explicitly disclose or strongly suggest: 
An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices; 
wherein the access node is multi-homed to the plurality of PE 
Brissette discloses: An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices (Brissette – See FIG. 2 shows access network node 232 multi homes to core edge nodes 222 & 238; FIG. 3: shows access nodes 343 and 344 both multi homed to PE nodes 360 and 36);
wherein the access node is multi-homed to the plurality of PE (Brissette – See FIG. 2 shows access network node 232 multi-homed to core edge nodes 222 & 238; FIG. 3: shows access nodes 343 and 344 both multi-homed to PE nodes 360 and 365; ¶0026 (lines1-7): a network device (or network) is multi-homed to a group of two or more core edge nodes, with all (or at least, more than one) of the core edge nodes belonging to such a redundancy group forwarding network traffic to/from the multi-homed network device (or network) for a given VLAN (at least with regard to known unicast traffic(NOTE: Multi-homed configuration between AN and PE devices); FIG. 2 & ¶0035 (lines 1-9 ) Core network 200 employs Ethernet VPN (EVPN) facilitating network communications in core network 220 and access networks 210 and 215 (e.g., a VPN between edge node 250 and 260) supporting Layer 2 VPN services (NOTE: EVPN connecting PE devices); ¶0036 (lines 10-19) Access nodes facilitate Ethernet packet tunneling via EVPN to allow end to end CE to CE connections; ¶0043 (lines 16-20) network paths 380 and 390 provide connectivity for one Ethernet Segment, and network communications paths 382 and 392 provide connectivity for another Ethernet Segment (NOTE: EVPN instance reachable by Ethernet segments connecting PE to AN); NOTE: access node in access network multi-homed to a core network edge node or PE device, where core network implements EVPN facilitating L2 Ethernet communication between two separate access networks connected to EVPN via Ethernet segments);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with teachings of Brissette, since it enables performing intentional blocking to prevent loops in the ethernet segment including provider edge node and access nodes performing access network protocol, thus facilitating bisection of bridged virtual private networks (VPNs) (Brissette  – ¶0046).

Regarding Claim 14 (Original), Singh in view of Brissette teaches: The method of claim 8, 
furthermore Brissette discloses: further comprising: receiving, by the access node, traffic from a customer edge (CE) device connected to the access node (Brissette – See FIG. 3 & ¶0038 (lines 1-7), ¶0041 (lines 1-11) customer edge node connected to access node 340 and via access node 340 to access node 343; NOTE: Customer edge node connected for communication (receive/transmit) with connected Access node ); 
and forwarding, by the access node, the traffic on the second L2 circuit to the second PE device (Brissette – See FIG. 3 ¶0038 (lines 1-7), ¶0041 (lines 1-11): customer edge node connected to access node 340 and via access node 340 to access node 343, and furthermore connected via access node 343 to Provider edge nodes 360 and 365; NOTE: Customer edge node connected for communication (receive/transmit) with connected Access node further connected for communication with PE node ).  

Regarding Claim 15 (Original), Singh teaches: A node of a network that is multi-homed to a plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment, 
comprising: 
a memory (Brissette – See FIG. 10 –¶0092 systems implemented via variety of computer systems and networks -  Memory, storage, etc. ); 
and one or more processors coupled to the memory (Brissette – See FIG. 10 ¶0092 systems implemented via variety of computer systems and networks  – Processor 1014  disclosed), 
wherein the one or more processors are configured to: receive interface status information of a first PE device of the plurality of PE devices, wherein the interface status information includes status information on a customer-facing interface for a first layer 2 (L2) circuit that connects the first PE device and the access node (Singh – See FIG. 3 & ¶0056 (lines 13-19) PE router 10A unable to forward data from CE router/Layer 2 switch 8B or node 8B to the core network through PE router 10D; ¶0057 (lines 1-17) PE router 10A configured to send a LACP OOS message to CE router/Layer 2 switch 8B in response to detecting a core network link failure 16 D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A; NOTE: CE router/L2 node 8B receives message with status of PE device 10A, being unable forward to core PE device 10D, and interface status between node 8B and PE device 10A); 
determine that the customer-facing interface for the first L2 circuit as having a down status (Singh - ¶0057 (lines 1-17) PE router 10A configured to send a LACP OOS message to CE router/Layer 2 switch 8B in response to detecting a core network link failure 16 D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A; NOTE: CE router/L2 node 8B receives message from PE device 10A indicating core network failure and instructing to no longer send data to PE router 10A – Status of 16G between PE 10A and node 8A is down); 
and update the access node to send traffic on a second L2 circuit that connects a second PE device of the plurality of PE devices (Singh -¶0057 In response to LACP OOS message from PE router 10A,  CE router/Layer 2 switch or node 8B removes PE router 10A from the lag and diverts traffic to other working MH PEs 10B, 10C  of Ethernet segment 14; NOTE – Node 8B updates node to send traffic on a second L2 circuit to a second PE out of a plurality of PE devices).  
Singh Does not appear to explicitly disclose or strongly suggest: An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices;
An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment;
Brissette discloses: An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment (Brissette – See FIG. 2 shows access network node 232 multi-homed to core edge nodes 222 & 238; FIG. 3: shows access nodes 343 and 344 both multi-homed to PE nodes 360 and 365; ¶0026 (lines1-7): a network device (or network) is multi-homed to a group of two or more core edge nodes, with all (or at least, more than one) of the core edge nodes belonging to such a redundancy group forwarding network traffic to/from the multi-homed network device (or network) for a given VLAN (at least with regard to known unicast traffic(NOTE: Multi-homed configuration between AN and PE devices); FIG. 2 & ¶0035 (lines 1-9 ) Core network 200 employs Ethernet VPN (EVPN) facilitating network communications in core network 220 and access networks 210 and 215 (e.g., a VPN between edge node 250 and 260) supporting Layer 2 VPN services (NOTE: EVPN connecting PE devices); ¶0036 (lines 10-19) Access nodes facilitate Ethernet packet tunneling via EVPN to allow end to end CE to CE connections; ¶0043 (lines 16-20) network paths 380 and 390 provide connectivity for one Ethernet Segment, and network communications paths 382 and 392 provide connectivity for another Ethernet Segment (NOTE: EVPN instance reachable by Ethernet segments connecting PE to AN); NOTE: access node in access network multi-homed to a core network edge node or PE device, where core network implements EVPN facilitating L2 ethernet communication between two separate access networks connected to EVPN via Ethernet segments).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with teachings of Brissette, since it enables performing intentional blocking to prevent loops in the ethernet segment including provider edge node and access nodes performing access network protocol, thus facilitating bisection of bridged virtual private networks (VPNs) (Brissette  – ¶0046).

14.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Brissette, further in view of Shukla et. al (US-20110222413-A1) referenced hereafter as "Shukla.

Regarding Claim 9 (Original) Singh in view of Brissette teaches: The method of claim 8, 
Singh in view of Brissette does not appear to explicitly disclose:wherein receiving interface status information comprises receiving an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, and wherein updating the access node to send traffic on the second L2 circuit comprises: updating, in response to receiving the L2 circuit protocol message, a status of the second L2 circuit to an active L2 circuit to send traffic on the second L2 circuit.  
Shukla discloses: wherein receiving interface status information comprises receiving an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, and wherein updating the access node to send traffic on the second L2 circuit comprises: updating, in response to receiving the L2 circuit protocol message, a status of the second L2 circuit to an active L2 circuit to send traffic on the second L2 circuit (Shukla FIG. 1 & ¶0032 in accordance with CFM protocol, PE devices 14 may operate as a Maintenance association End Point (MEP) generating and receiving CFM entity Continuity check (CC) messages; ¶0033 CC messages are Layer 2 Ethernet messages exchanging service instance of transmitting MEP; ¶0036 PE router 14A notifies MTU 16A of the connectivity problem or status using a TLV of a CC message generated by the MEP operating as part of the service instance that includes MTU 16A, or a layer three device PE router 14A, notifies a layer two device MTU 16A, operating in a layer two network, of an error in the L3 network 10, using an L2 protocol -CFM protocol and Upon receiving the notification CC message, MTU 16A may change the preferred network path for some or all network traffic being forwarded through PE router 14A. If MTU 16A changes its preferred path, MTU 16A may notify PE routers 14A and 14B of the changed preferred path via CC messages as discussed above; NOTE: Using L2 CFM message with TLV set PE 14 notifies MTU 16A of error in L3 network 10 (MTU node receives status message), and MTU 16A that is multi homed to PE 14 A and PE 14B, upon receiving CC from  PE 14A switches paths or all or some traffic through 14A to 14B or second L2 path status is active).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh in view of Brissette with teachings of Shukla, since it enables providing notification of network error events between the L2 network and L3 network, thus improving the operation of network devices and minimizing disruptions caused by network errors and may reduce loss of network packets (Shukla  – ¶0036, ¶0078).

15.	Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Brissette, in view of Shukla et. al (US-20110222413-A1) referenced hereafter as "Shukla", further in view of Singh et. al (US-20170288948-A1) referenced hereafter as " Singh2 ".

Regarding Claim 16 (Original), Singh in view of Brissette teaches: The access node of claim 15, 
wherein, to receive interface status information, the one or more processors are further configured to receive an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, 
and wherein to configure the access node to send traffic on the second L2 circuit, the one or more processors are further configured to: configure, in response to receiving the L2 circuit protocol message, the second L2 circuit as an active L2 circuit to send traffic on the second L2 circuit; 
and configure the first L2 circuit to operate in Hot-Standby Mode.  

Shukla discloses: wherein, to receive interface status information, the one or more processors are further configured to receive an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, and wherein to configure the access node to send traffic on the second L2 circuit, the one or more processors are further configured to: configure, in response to receiving the L2 circuit protocol message, the second L2 circuit as an active L2 circuit to send traffic on the second L2 circuit (Shukla FIG. 1 & ¶0032 in accordance with CFM protocol, PE devices 14 may operate as a Maintenance association End Point (MEP) generating and receiving CFM entity Continuity check (CC) messages; ¶0033 CC messages are Layer 2 ethernet messages exchanging service instance of transmitting MEP; ¶0036 PE router 14A notifies MTU 16A of the connectivity problem using a TLV of a CC message generated by the MEP operating as part of the service instance that includes MTU 16A, or a layer three device PE router 14A, notifies a layer two device MTU 16A, operating in a layer two network, of an error in the L3 network 10, using an L2 protocol -CFM protocol and Upon receiving the notification CC message, MTU 16A may change the preferred network path for some or all network traffic being forwarded through PE router 14A. If MTU 16A changes its preferred path, MTU 16A may notify PE routers 14A and 14B of the changed preferred path via CC messages as discussed above; NOTE: Using L2 CFM message with TLV set PE 14 notifies MTU 16A of error in L3 network 10, and MTU 16A that is multi homed to 14 A and 14B, upon receiving CC from  PE 14a switches paths or all or some traffic through 14B to 14B ), 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh in view of Brissette with teachings of Shukla, since it enables providing notification of network error events between the L2 network and L3 network, thus improving the operation of network devices and minimizing disruptions caused by network errors and may reduce loss of network packets (Shukla  – ¶0036, ¶0078).
While Singh in view of Brissette and Shukla discloses: The access node of claim 15, wherein, to receive interface status information, the one or more processors are further configured to receive an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, and wherein to configure the access node to send traffic on the second L2 circuit, the one or more processors are further configured to: configure, in response to receiving the L2 circuit protocol message, the second L2 circuit as an active L2 circuit to send traffic on the second L2 circuit;
Singh in view of Brissette and Shukla does not appear to explicitly disclose or strongly suggest: and configure the first L2 circuit to operate in Hot-Standby Mode.
Singh2 discloses: and configure the first L2 circuit to operate in Hot-Standby Mode (Singh2 – See FIG.1 & ¶0034 (lines 1-2) active-standby EVPN multi-homing scenario - in response to detecting the failure condition of the active DF PE 6A, non-DF standby DF PE 6B is elected new active DF (active designated forwarder); FIG. 1 & ¶0035 (lines 6-14):  previous active DF, PE 6A, transitions to standby non-DF role for Ethernet segment 13A and outputs IGP message 26A advertising a relatively higher IGP metric configured for VXLAN 14A into network 15A, where IGP messages 26A and 26B represents IGP advertisements for a link and link metric; FIG. 2 & ¶0036 (lines 1-12) CE device 8A (node 8A) receives the new IGP metrics for IGP links to PEs 6..where after having received IGP messages 26, CE device 8A (node 8A) recomputes the IGP shortest path to the common anycast IP address for network 15A-facing interface to the new active DF PE 6B, and CE device 8A begins forwarding L2 traffic on a network 15A-facing interface to PE 6B; NOTE: Node 8A upon receipt of updated IGP message from previous active DF PE 6A indicating previous non-DF-standby PE6B as new active DF, node 8A switches traffic from first circuit to PE6A to second circuit PE6B, with PE 6A now being the new non DF Standby DF – or first circuit now new backup standby circuit or hot standby awaiting next IGP change).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh in view of Brissette and Shukla with teachings of Singh2, since it enables via modifying the IGP metrics that a customer network device or node ensures direction of traffic bound for the remote customer network, to the DF that is actively forwarding traffic in the active-standby PE configuration (Singh2  – ¶0008).

Allowable Subject Matter
16.	Claims 10, 11, 12, 13, 17, 18, 19, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) 	that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) 	that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3)	that all independent claims were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 10 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “further comprising: receiving a Connectivity Fault Management (CFM) message including the information specifying status of the customer-facing interface of the first PE device; and setting, in response to receiving the CFM message, a weighted next hop to the second PE device to cause the access node to send traffic on the second L2 circuit to the second PE device”.

Regarding Claim 11 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein receiving the CFM message comprises receiving the CFM message including Type, Length, Value (TLV) including the information specifying the status information on the customer-facing interface of the PE device”.

Regarding Claim 12 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein setting the weighted next hop to the second PE device comprises: setting a higher weighted next hop to the second PE device; and setting a lower weighted next hop to the first PE device”.

Regarding Claim 13 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the access node and the first PE device are each configured as a Maintenance Association End Point (MEP) to implement a Continuity Check Protocol (CCP) to configure the CFM message including at least the TLV indicating the status of the customer-facing interface of the first PE device”.

Regarding Claim 17 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the one or more processors are further configured to: receive a Connectivity Fault Management (CFM) message including information specifying status of the customer-facing interface of the first PE device, and set, in response to receiving the CFM message, a weighted next hop to the second PE device to cause the access node to send traffic on the second L2 circuit to the second PE device”.

Regarding Claim 18 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the CFM message includes a Type, Length Value (TLV) including the information specifying status of the customer-facing interface of the first PE device”.

Regarding Claim 19 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the CFM session is operating in distributed mode”.

Regarding Claim 20 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the one or more processors are further configured to: receive traffic from a customer edge (CE) device connected to the access node; and forward the traffic on the second L2 circuit to the second PE device”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                             
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Aug 04, 2021    




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414